FILED
                           NOT FOR PUBLICATION                                APR 18 2011

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


VINCENT A. MARRERO,                              No. 09-17741

              Plaintiff - Appellant,             D.C. No. 2:07-cv-01156-JCM-
                                                 GWF
  v.

COUNTY OF CLARK; ANN RUBIN;                      MEMORANDUM*
JACKIE HALL; LISA HOWELL; KAY
SHEARIN; JENNIFER JONES; SHEILA
PARKS; CHERYL MEYER; MARIA
SANTORO,

              Defendants - Appellees.


                   Appeal from the United States District Court
                            for the District of Nevada
                    James C. Mahan, District Judge, Presiding

                            Submitted April 13, 2011**
                             San Francisco, California




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: THOMAS and RAWLINSON, Circuit Judges, and CARNEY, District
Judge.***

      Marrero appeals the judgment of the district court denying him relief on his

discrimination claims. We affirm.

                                          I

      The district court correctly granted summary judgment against Marrero on

his § 1983 claims. Marrero’s equal protection claims fail because he did not tender

any evidence of disparate treatment in adoptive and foster care proceedings. As

the district court noted, Clark County approved his adoption request. Foster

children were placed in his care and not removed. His foster parent license was

never revoked. On appeal, Marrero neither challenges these facts nor states how he

has suffered an equal protection violation cognizable under § 1983.

      The district court also properly granted summary judgment on Marrero’s due

process claims. Marrero has neither alleged nor established that he was deprived

of “notice and an opportunity to be heard.” Wisconsin v. Constantineau, 400 U.S.

433, 437 (1971).

      Because Marrero did not tender triable issues of material fact as to whether

the governmental defendants violated his constitutional or statutory rights, the

        ***
            The Honorable Cormac J. Carney, District Judge for the U.S. District
Court for Central California, Santa Ana, sitting by designation.

                                          2
district court properly granted summary judgment on his § 1983 claims. West v.

Atkins, 487 U.S. 42, 48 (1988).

                                           II

      The district court properly granted summary judgment on Marrero’s claims

under the Multiethnic Placement Act, which prohibits the consideration of the race

of the prospective adoptive or foster parent or the race of the child in making

placement decisions. 42 U.S.C. § 1996b(1). Marrero cites no record evidence

establishing a triable issue of material fact as to whether the defendants delayed or

denied his adoption request on account of race.

                                           III

      The district court also properly dismissed Marrero’s claims against Jones.

Marrero’s complaint alleged only that Jones made racist remarks. Even assuming

the truth of the allegation, his § 1983 claim fails because “[v]erbal harassment or

abuse . . . is not sufficient to state a constitutional deprivation under 42 U.S.C. §

1983.’” Oltarzewski v. Ruggiero, 830 F.2d 136, 139 (9th Cir. 1987) (alteration in

the original) (quoting Collins v. Cundy, 603 F.2d 825, 827 (10th Cir. 1979))

(collecting cases).

      His § 1981 claim fails because Marrero’s complaint does not allege

“intentional discrimination on account of race.” Evans v. McKay, 869 F.2d 1341,


                                           3
1344 (9th Cir. 1989). The only discrimination Marrero alleges regards adoptive

and foster care placements, and under Nevada law Jones, as a state employee, had

no authority to influence such placements. Nev. Rev. Stat. § 432B.030 (delegating

responsibilities for adoptive and foster care placements to county authorities in

counties, such as Clark County, with populations in excess of 100,000). Marrero’s

MEPA claims against Jones fail for the same reason.

                                         IV

      For these reasons, we conclude that the district court properly entered

judgment against Marrero. Given our decision, we need not–and do not–reach any

other issue argued by the parties.

      AFFIRMED.




                                          4